Citation Nr: 1136763	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right foot/ankle disability.

3.  Entitlement to service connection for hypertension including as secondary to degenerative disc disease (DDD) of the cervical spine.

4.   Entitlement to an initial rating in excess of 30 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri dated in April 2004 and August 2006.

The veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in October 2005.

When the appeal was before the Board in January 2009 the Board denied the instant claims, as well as those of entitlement to service connection for a right knee disability, chest condition, residuals of a head injury including migraine headaches; and higher initial ratings for degenerative disc disease of the cervical spine.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a memorandum decision in which it affirmed the Board's January 2009 decision as to the issues of entitlement to service connection for a right knee disability, chest condition, residuals of a head injury including migraine headaches; and higher initial ratings for degenerative disc disease of the cervical spine.  It further vacated the Board's decision with respect to the instant issues and remanded those issues to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2011 memorandum decision, the Court concluded that the May 2006 VA examination for hypertension was not adequate.  Specifically, the Court pointed out that the question of whether the Veteran's cervical spine condition had aggravated his hypertension had not been sufficiently addressed.  An examination to address the question of aggravation must be conducted.

The Board observes that the Court, in its memorandum decision, concluded that VA's failure to obtain Social Security Administration (SSA) and United States Postal Service (USPS) records was harmless error.  However, while the appeal was pending before the Court, the Veteran submitted a claim of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  In response to that claim, the RO developed evidence, to include SSA records.  These records have been received and are currently associated with the claims file.  There is no waiver of RO review with respect to the claims currently before the Board.  

Moreover, the RO requested records from the USPS and was advised that the Veteran had retired and that his records had been transferred to the Office of Personnel Management (OPM) retirement operations center.  There is no indication that additional attempts were made to obtain these records.  

To the extent that the claims currently before the Board might be influenced by records obtained from SSA and those currently possessed by OPM, the Board finds that OPM records should be obtained.  Thereafter, because the Veteran has not waived initial RO review of these records, the instant claims should be reviewed in light of the newly obtained records, and a supplemental statement of the case issued.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request records pertaining to the reason for the Veteran's retirement from the OPM retirement operations center (address contained in the August 3, 2009 USPS letter).   

If the AOJ is unable to secure any identified records, it should contact the Veteran and notify him of the identity of the records it is unable to obtain, explain the efforts by VA to obtain such records, describe any further action VA will take regarding the claim, and notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the extent and etiology of his hypertension.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All necessary testing should be conducted.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) hypertension was either caused or aggravated by the Veteran's service-connected cervical spine disability.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  

3.  Upon receipt of the examination, the report should be reviewed and any deficiencies addressed prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of the SSA records and any other evidence obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



